DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/28/2022 is acknowledged.

Claims status
Claims 1-17 and 19 are pending. Claims 18, 20 and 21 are cancelled. Claims 1-10 were elected in the reply filed on 10/28/2022 and are currently under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Humanized Knock-in mouse expressing human Protein C.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified mouse in which at least one or both copies of the endogenous nucleotide sequence encoding Protein C is replaced by a nucleotide sequences encoding human Protein C, does not reasonably provide enablement for (i) any non-mouse non-human animal in which at least one or both copies of the endogenous nucleotide sequence encoding Protein C is replaced by a nucleotide sequences encoding human Protein C or its functional fragment/variant and, (ii) any non-human animal in which the at least one or both copies of the endogenous nucleotide sequence encoding Protein C is replaced by a nucleotide sequences encoding a functional fragment of human Protein C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: the breadth of the claims, the nature of the invention, the state of the prior art,  the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass all non-human animals with a humanized Protein C gene or its fragment i.e. animals in which the endogenous Protein C gene is removed and replaced by a human Protein C gene or a fragment/variant of human Protein C gene. The instant claims do not require any minimum structural similarity between endogenous and human gene. Additionally, the instant claims do not identify any structural details of the human Protein C gene fragments. Consequently, the breadth of the claims is broad. 
(B) The invention is in the field of humanized knock in animals targeting the Protein C gene. The applicants have used the standard homologous recombination method in mouse ES cells to replace the entire mouse Protein C CDS region with human Protein C CDS region (Figure 1 and Example on Page 74)., The resultant humanized knock in mice are heterozygous (hproC+/-) or homozygous (hproC+/+) for the human Protein C gene. However, yield of the hproC+/+ mouse is uncharacteristically low (Table, top, page 80) indicating that that mice completely lacking endogenous Protein C may be unable to survive, as is expected from what is known in the prior art (see section C-E below). This low survivability and potentially low breeding capacity of the hproC+/+ mice is also suggested by the lack of any of the examples in the specification using this mouse line for breeding purposes. Only the hproC +/- mice were used for subsequent breeding and for generation of mice that additionally lack Factor VIII or IX genes. 
(C)-(E) With respect to the state of the prior art, and predictability of the art, the protein C coagulation pathway has been extensively studied, primarily in mice and in humans resulting in several mouse models. Jalbert et al (Inactivation of the Gene for Anticoagulant Protein C Causes Lethal Perinatal Consumptive Coagulopathy in Mice. J Clin. Invest., Volume 102, October 1998. Cited in IDS dated 09/11/2020) first disclosed that complete loss of endogenous Protein C in mice was embryonically lethal (abstract). Owing to the importance of Protein C in the coagulation pathway, several more artisans have tried to develop a Protein C mouse model. Lay et al (Mice with a severe deficiency in protein C display prothrombotic and proinflammatory phenotypes and compromised maternal reproductive capabilities. J Clin. Invest., Volume 115, June 2005. Cited in IDS dated 3/5/2021) developed Protein C-deficient mouse models that express less than 20% of plasma protein C when compared to wild type mice (Figure 1A).  Lay concluded that lower the levels of PC, worst are the outcomes for the mice in terms of survivability and disease onset (abstract). Finally, Krisinger et al (Mouse recombinant protein C variants with enhanced membrane affinity and hyper-anticoagulant activity in mouse plasma. FEBS, Volume 276, 2009. Cited in the IDS dated 9/11/2020) revealed that mouse and human Protein C gene share low sequence identity (69%, abstract) resulting in incompatibility in human and mouse Protein C such that human Protein C does not functionally efficient in the mouse plasma (and vice versa, see abstract). They also disclose incompatibility in human and rat coagulation systems (page 6587, right column, para 2, lines 18-22). Therefore, they conclude that owing to the “interspecies incompatibility in functional assays using human protein C in animal model systems”, they are prompted to study mouse variants instead (page 6588, left column, para 1, lines 1-6). Taken together, the prior art teaches that Protein C expression and function is vital for an animal’s survival and, human protein C (or its fragments) may not function well enough in all animals to enable generation of any non-human animal with humanized protein C (i.e., such an animal may not be generated due to embryonic or early post-natal lethality). Currently, there are nearly a million known animal species, out of which only a handful have sequenced genomes. The compatibility or lack thereof between human Protein C and Protein C of most animal species (other than mouse, rat and cow) is not known. Further, a skilled artisan cannot envision the structural features of the human Protein C functional fragment that could be used to replace the entire endogenous Protein C gene in any animal, including mice, that would allow for generation of a live non-human animal with humanized Protein C fragment. Therefore, generation of humanized knock in animals targeting the Protein C gene is an art with high degree of unpredictability.
(F)-(G) The applicants have provided working examples directed to generation of humanized knock in mice with entire human Protein C CDS replacing the entire mouse Protein C CDS (Figure 1). The applicants have not provided working examples for any other species of non-human animal or a knock in with a fragment of human Protein C replacing the entire mouse Protein C CDS. The applicants have provided SEQ ID No. 8 as the structure for the entire human Protein C CDS but fail to provide any structural details for any fragment of human Protein C that may used in their genetically modified non-human animal. In the specification, the applicants provide a prophetic disclosure regarding functional fragments of Protein C on page 6 stating “A "functional" fragment of human Protein C or a "functional" variant of human Protein C means a fragment or variant that exhibits (or maintains) at least one functional activity of the full-length wildtype human Protein C, e.g. exhibits at least 10%, at least 25%, at least 75%, at least 90% or at least 100% of the level of at least one functional activity of the full-length wildtype human Protein C. The functional activity may be, for example, anticoagulant activity and/or cytoprotective activity (e.g. anti-inflammatory activity and/or anti-apoptotic activity), e.g. as described elsewhere herein.” The applicants do not identify the structural details of the human protein C fragment that can perform at least one of the stated functional activity of Protein C at any level. The applicants do not indicate which of the Protein C activities or functional fragments are essential for an animal’s viability and must be included when generating the knock in. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the broad breadth of the claims, the state of the prior art and its high unpredictability, and the insufficient amount of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1, 2, 4-10, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1, 2, 4-10 would not be enabled by the written disclosure that only discloses a genetically modified mouse in which one or two copies of the endogenous Protein C is replaced by human Protein C. Therefore, claims 1, 2, 4-10 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to generate (i) any non-mouse non-human animal in which at least one or both copies of the endogenous nucleotide sequence encoding Protein C is replaced by a nucleotide sequences encoding human Protein C or its functional fragment/variant and, (ii) any non-human animal in which the at least one or both copies of the endogenous nucleotide sequence encoding Protein C is replaced by a nucleotide sequences encoding a functional fragment of human Protein C.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al (US 20120192298 A1, published 2012-07-26).
Weinstein teaches a genome editing method using Zinc Finger Nucleases (ZFN) to edit chromosomal sequences for creating an animal or cell [0002]. They teach in [0059] that “a genetically modified animal comprising an integrated sequence may be termed a "knock-in" or a "conditional knock-in" and that “a knock-in animal maybe a humanized animal”. Regarding humanized animals, Weinstein states that “"humanized" animal comprising at least one chromosomally integrated sequence encoding a functional human protein” and that “the orthologous sequence in the "humanized" animal is inactivated such that no endogenous functional protein is made” [0130]. They also note in [0114] that homozygous genetically modified animals can be generated by crossbreeding animals comprising more than one edited chromosomal sequence. Weinstein states that the humanized animal models may be created for example, to study Cardiovascular disease [0161]. Such a disease model may comprise of sequences listed in [0163], for example PROC (human protein C gene). Taken together, Weinstein teaches humanized animal or cell with at least or both one chromosomally integrated sequence encoding a functional human protein C gene. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raife et al (Human Thrombomodulin Knockin Mice Reveal Differential Effects of Human Thrombomodulin on Thrombosis and Atherosclerosis. Arterioscler Thromb Vasc Biol., Volume 31, November 2011. Cited in IDS dated 3/5/2021) in view of NCBI Reference Sequence: NM_000312.3 as evidenced by Foster et al (The nucleotide sequence of the gene for human protein C. PNAS, Volume 82, July 1985).
Regarding claims 1-7 and 10, Raife teaches a genetically modified mouse in which the endogenous thrombomodulin gene is replaced with the human thrombomodulin gene to generate both heterozygous and homozygous human thrombomodulin knock in mice (Results: Generation and viability of human thrombomodulin knockin mice, para 1 and 2). The strategy used by Raife is similar to the instant application i.e. homologous recombination in ES cells (Supplemental Methods: Generation of human thrombomodulin knockin mice and Supplemental figure I). As is shown in and Supplemental figure I, this strategy results in replacement of the endogenous gene with the human gene precisely between the start and the stop codon, thus resulting in the inserted human gene to be under the control of the endogenous regulatory sequences. Raife also teaches cells derived from their humanized knock in mouse in the form of live proximal aorta that contains cells derived from their humanized knock in mouse (Methods: Protein C activation). Raife highlights the limitation of mouse models due to species-species functional differences between human and murine  proteins and purports the value of humanized models (Discussion, last para). To this end, Raife also discloses that their thrombomodulin knockin mouse is a “step towards humanizing the entire protein C system in mice” and that “Such humanization might facilitate the discovery of small molecules that modify the human anticoagulant system and to study in in vivo consequences of such modifications” (Discussion, last para). Although Raife discloses Protein C and its role in the coagulation pathway (Introduction, para 1), Raife does not explicitly teach a humanized non-human animal in which the endogenous Protein C is replaced with human Protein C with SEQ ID No. 8. The sequence for human Protein C is publicly available on the National Center for Biotechnology Information using the reference number NM_000312.3. NCBI Reference Sequence: NM_000312.3 teaches the sequence for human Protein C and indicates that sequence has been known since as early as 1985 by Foster. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sequence disclosed by NCBI in the humanized knock in mouse of Raife using the method disclosed in Raife to yield a predictable result of generating a humanized knockin mouse in which one or both of the endogenous protein C is replaced with human protein C. As suggested by Raife, a skilled artisan will be motivated to generate such a mouse to taken another “step towards humanizing the entire protein C system in mice” which will “facilitate the discovery of small molecules that modify the human anticoagulant system” (from Raife’s Discussion, last para).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Raife in view of NCBI Reference Sequence: NM_000312.3 as applied to claim 1 above, and further in view of Stagaard et al (Absence of functional compensation between coagulation factor VIII and plasminogen in double-knockout mice. Blood Advances, Volume 2, November 2018) as evidenced by Bernard et al (EFFICACY AND SAFETY OF RECOMBINANT HUMAN ACTIVATED PROTEIN C FOR SEVERE SEPSIS. NEJM, Volume 344, March 2001). 
Raife and NCBI Reference Sequence: NM_000312.3 together teach the humanized knockin non-human animal of claim 1 (see ¶16). Raife and NCBI Reference Sequence: NM_000312.3 do not teach a humanized knockin non-human animal with additional genetic modifications resulting in loss or inactivation of other genes such as Factor VIII or IX. Stagaard teaches a Factor VIII knockout, a plasminogen gene knockout and double knockout mouse in which Plasminogen and Factor VIII genes both are knocked out (abstract and Methods: Mice). Stagaard teaches that Factor VIII loss is seen in patients of hemophilia A (Introduction, para 2) and thus Factor VIII knock out is a good model of this disease. However, the role of fibrinolysis in Hemophilia A disease pathology remains unclear (Introduction, para 2, last line). Thus, they focused on Plasminogen gene, one of the regulators of fibrinolysis to generate a combined model with Plasminogen and Factor VIII knockout. Stagaard reported “little to no functional interplay between FVIII and plasminogen in mice” (Discussion: second to last para). However, they also stressed the need for additional studies in other models to confirm their conclusions (Discussion: last para). A skilled artisan is aware of the interplay between Protein C, Plasminogen and fibrinolysis as evidenced by Bernard (Figure 1). To this end, Raife also discloses the role of Protein C/Thrombin system in fibrinolysis (page 2, first para). A person of ordinary skill in the art will motivated to combine the humanized Protein C mouse of Raife and NCBI with the Factor VIII knockout of Stagaard to explore the role of Protein C, instead of plasminogen, in to further understand the role of fibrinolysis associated with Factor VIII loss in hemophilia A. A skilled artisan will also recognize the opportunity of therapeutically targeting the human Protein C expressed in the mouse to alter the fibrinolysis observed in the Factor VIII knockout mouse. Therefore, it will be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to combine (i.e. breed) the humanized Protein C mouse of Raife and NCBI with the Factor VIII knockout of Stagaard to yield the predictable result of a humanized knockin non-human animal with additional genetic modifications resulting in loss of Factor VIII.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Claim 1 encompasses all the limitations of claim 4 with claim 4 not providing any additional limitations to the elements recited in claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632